  Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 1 of 19 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


  AMANDA MEO, on behalf of herself and all
  others similarly situated,                              Case No.

                         Plaintiff,                       CLASS AND
       -against-                                          COLLECTIVE ACTION
                                                          COMPLAINT
  LANE BRYANT, INC.,

                         Defendant.


                    CLASS AND COLLECTIVE ACTION COMPLAINT

       Plaintiff, Amanda Meo (“Meo” or “Plaintiff”), along with any other similarly situated

employees who may join this action (collectively “Plaintiffs”), by their attorneys, Shavitz Law

Group, P.A. and Shulman Kessler LLP, upon personal knowledge as to themselves and upon

information and belief as to other matters, allege as follows:

                                       INTRODUCTION

       1.      Plaintiff brings this lawsuit as a collective action pursuant to the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”), on behalf of herself and

all other persons similarly situated who suffered damages as a result of Defendant’s violations of

the FLSA. Plaintiff also brings this lawsuit as a class action pursuant to New York Labor Law

(“NYLL” or “N.Y. Lab. Law”), and other appropriate rules, regulations, statutes, and ordinances,

on behalf of all similarly situated persons employed in New York who suffered damages as a

result of Defendant’s violations of the NYLL.

       2.      As more fully described below, during the relevant time periods, Defendant

willfully violated the FLSA and applicable state laws by failing to pay its non-exempt hourly

Store Managers, including Plaintiff and all other similarly situated employees, for all of their
  Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 2 of 19 PageID #: 2




overtime hours worked based upon its unlawful policies and practices.

       3.      While Defendant required Store Managers to work overtime hours, as more fully

described herein, it required them to clock out and work off the clock, as well as working

without clocking in on their scheduled days off.

       4.      Accordingly, Defendant failed to credit – and therefore compensate – Plaintiff and

Store Managers for all of their hours worked in violation of the FLSA

       5.      Moreover, as a result of this policy, Defendant failed to pay its New York Store

Managers, such as Plaintiff, for their non-overtime hours and accurately report their hours

worked on their paystubs, in violation of the NYLL.

       6.      Plaintiff has retained the law office of Shavitz Law Group, P.A. and Shulman

Kessler LLP to represent her in this matter.

                                         THE PARTIES

       Plaintiff

       7.      Plaintiff Meo is a Suffolk County resident.

       8.      Plaintiff Meo worked for Defendant as a non-exempt, hourly-paid Store Manager

from approximately 2015 to October 2016 at two of Defendant’s Lane Bryant stores in

Bayshore, New York.

       9.      At all times relevant, Plaintiff Meo was an “employee” within the meaning of

Section 3(e) of the FLSA, 29 U.S.C. § 203(e).

       10.     Meo’s last regular rate of pay was approximately $23.52 per hour.

       11.     Plaintiff Meo’s written consent to join this action is attached as Exhibit A.




                                                -2-
   Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 3 of 19 PageID #: 3




       Defendant

       12.     Since 2012, Defendant, Lane Bryant, Inc. (“Lane Bryant”), has been a wholly

owned subsidiary of Ascena Retail Group, Inc., (“ASCENA”) which is a Delaware corporation

with its principal place of business in Mahwah, New Jersey. According to Ascena’s 2017 Form

10-k “Lane Bryant includes 764 specialty retail and outlet stores and ecommerce operations.

Lane Bryant is a widely recognized brand name in plus-size fashion with stores concentrated in

suburban and small towns, offering fashionable and sophisticated apparel at a moderate price

point to female customers in plus-sizes 14-28 through its namesake.”

       13.     Ascena’s Form 10-K also states that Lane Bryant has retail stores in 47 states.

       14.     At all times relevant, Lane Bryant was and still is an “employer” within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

                                 JURISDICTION AND VENUE

       15.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331, 1332, and 1367, and by 29 U.S.C. § 201, et. seq.

       16.       This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

       17.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claims

occurred in this district, and the Defendant is subject to personal jurisdiction in this district. At

all times material hereto, Plaintiff Meo performed non-exempt duties for the Defendant retail

stores located in Suffolk County in the Eastern District of New York, within the jurisdiction

and venue of this Court.


                                                 -3-
  Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 4 of 19 PageID #: 4




       18.     At all times pertinent to this Complaint, the Defendant was an enterprise engaged

in interstate commerce or in the production of interstate goods for commerce as defined by the

Act, 29 U.S.C. §§ 203(r) and 203(s). Defendant’s gross receipts for the three years preceding the

filing of this lawsuit exceeded $500,000.00.

       19.     Defendant is within the personal jurisdiction and venue of this Court. Defendant

directly or indirectly acted in the interest of an employer towards Plaintiff and other similarly

situated employees at all material times, including without limitation directly or indirectly

controlling the terms of employment of Plaintiff and other similarly situated employees.

       20.     Throughout the relevant period, Defendant employed Plaintiff and similarly

situated employees within the meaning of the FLSA. Defendant has substantial control over

Plaintiff’s working conditions and the unlawful policies and practices alleged herein.

       21.     Defendant is a covered employer within the meaning of the FLSA and, at all

times relevant, employed and/or jointly employed Plaintiff and similarly situated employees.

                            FACTS COMMON TO ALL CLAIMS

       The FLSA Collective & The Class

       22.     The proposed FLSA Collective is defined as follows:

          All non-exempt hourly Store Managers employed by Lane Bryant at any
          retail store location throughout the United States, however variously titled,
          on or after November 8, 2015, who have not been paid for all overtime
          hours worked.

       23.     The proposed Class is defined as follows:

          All non-exempt hourly Store Managers employed by Lane Bryant at any
          retail store location throughout New York, however variously titled, on or
          after the date Defendant reclassified Store Managers to non-exempt hourly
          status in about 2015, who have not been paid for all overtime hours worked.


                                                -4-
  Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 5 of 19 PageID #: 5




      Plaintiffs’ Off-the-Clock Work

       24.     Throughout their employment as a Store Manager with Lane Bryant, Plaintiff and

the similarly situated employees were scheduled to work up to 40 hours per week. When

Plaintiff and the other Store Managers’ hours were about to exceed 40 hours per week, pursuant

to its policies and procedures, Lane Bryant required Plaintiff and the other hourly paid Store

Managers to clock out and continue to work. This off-the-clock work included, but was not

limited to, performing customer service, stocking, and cleaning the store.

       25.     In addition, pursuant to its policies and procedures, Lane Bryant required Plaintiff

and the similarly situated employees to participate in conference calls and work on schedules off

the clock while at home as well as receive calls outside of store hours from associates.

       26.     Pursuant to Lane Bryant’s policies and procedures, Plaintiff and the similarly

situated Store Managers were required to clock out for their meal break, but were not completely

relieved of duty during their uncompensated meal break, thereby resulting in additional off-the-

clock work.

       27.     Pursuant to these policies and procedures, Lane Bryant failed to record all of the

hours worked by Plaintiff and the other Store Managers, thereby resulting in the failure to pay

overtime in violation of the FLSA and NYLL.

       28.     These policies and procedures also resulted in the failure to pay non-overtime

wages in violation of the NYLL.

       29.     During workweeks that she worked at least five shifts, Meo worked off-the-clock

overtime hours including, for example, each workweek in the months of September 2016 and




                                               -5-
  Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 6 of 19 PageID #: 6




October 2016. Plaintiff estimates that she worked at least five overtime hours without pay each

workweek during these months.

       30.     During workweeks that she worked less than five shifts, Meo worked off-the-clock

non-overtime hours, including workweeks where Meo took a day off. Plaintiff estimates that she

worked at least three to five non-overtime hours without during such workweeks.

       31.     While she worked off the clock, Meo performed her usual duties of an hourly paid

Store Manager, such as customer service, cleaning the store, and stocking the store, along with

other duties. In addition, Meo worked off the clock at home, participating in conference calls,

communicating with co-workers about work in the store, and making schedules.

       32.     Meo estimates that for each workweek that she worked at least five shifts, her

average amount of uncompensated wages owed (not including liquidated damages) to her based

upon off-the-clock overtime hours worked to be, at least, approximately $176.40 (five hours of

unpaid overtime per week at an overtime rate of $35.28/hour).

       33.     Likewise, in workweeks where she worked less than five shifts, her average amount

of uncompensated wages owed (not including liquidated damages) to her based upon off-the-clock

non-overtime hours worked are, at least, approximately $70.56 (three hours of unpaid overtime per

week at an hourly rate of $23.52/hour).

       Plaintiff’s Inaccurate Wage Statements

       34.     Defendant did not provide Meo with an accurate wage statement.

       35.     The paystubs issued to Meo regularly lacked the actual number of overtime hours

worked.




                                              -6-
   Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 7 of 19 PageID #: 7




          36.   The paystubs issued to Meo regularly lacked the actual number of non-overtime

hours worked.

          Defendant’s Off-the-Clock Violations

          37.   Plaintiff, the proposed FLSA Collective members, and proposed Class members

worked as non-exempt classified Store Managers at Lane Bryant retails stores.

          38.   Defendant is aware that Plaintiff, the proposed FLSA Collective, and proposed

Class worked off the clock overtime hours. But, Defendant failed and continues to fail to pay them

all of their overtime compensation by failing to credit them for all of the hours they work over 40

in a workweek and suffering or permitting Plaintiff, the proposed FLSA Collective, and the

proposed Class to work off-the-clock hours, during which they performed their Store Manager

duties.

          39.   Defendant maintains time records for all their non-exempt hourly Store Managers

throughout the United States.

          40.   However, those time records fail to accurately reflect all of Plaintiff’s hours

worked, based upon Defendant’s policies and procedures for requiring Plaintiff and the similarly

situated Store Managers to work off the clock and not crediting time worked both inside and

outside of the store.

          41.   While Defendant occasionally may have paid Plaintiff, the proposed FLSA

Collective, and proposed Class for some overtime hours worked, Defendant failed to pay Plaintiff,

the proposed FLSA Collective, and the proposed Class for all of their overtime hours worked

because it did not pay them for these unrecorded hours in violation of the FLSA and NYLL.




                                                 -7-
   Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 8 of 19 PageID #: 8




        42.    Based upon Defendant’s policies and procedures, Defendant failed to keep

accurate records of hours worked by Plaintiff.

        43.    Defendant’s failure to pay Plaintiff, the proposed FLSA Collective, and the

proposed Class for all hours worked was due to a corporate policy to limit labor expenditures and

preserve corporate profits.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

        44.    Plaintiff bring the First Cause of Action, pursuant to FLSA, 29 U.S.C. § 216(b),

on behalf of herself and the proposed FLSA Collective.

        45.    All of the work that Plaintiff and the proposed FLSA Collective have performed

has been assigned by Defendant, and/or Defendant has been aware of all of the work that

Plaintiff and the proposed FLSA Collective have performed.

        46.    As part of its regular business practice, Defendant has intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff and the proposed FLSA Collective. This policy and pattern or practice includes, but is not

limited to:

               a.      willfully failing to pay Plaintiff and the members of the FLSA Collective
                       overtime wages for all of the hours that they worked for Defendant in
                       excess of 40 hours per workweek; and

               b.      willfully failing to record all of the time that its employees, including
                       Plaintiff and the FLSA Collective, have worked for Defendant.

        47.    Defendant is aware or should have been aware that federal law required it to pay

Plaintiff and members of the FLSA Collective an overtime premium for all hours worked in

excess of 40 per workweek.



                                                 -8-
  Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 9 of 19 PageID #: 9




       48.     Plaintiff and the FLSA Collective all perform or performed the similar duties of

Store Manager at Lane Bryant retail stores throughout the country.

       49.     Plaintiff and the FLSA Collective all were compensated on an hourly basis.

       50.     Plaintiff and the FLSA Collective all were subject to the same employment

policies, procedures, and practices as centrally disseminated by Defendant.

       51.     Defendant’s unlawful conduct has been widespread, repeated, and consistent.

                              CLASS ACTION ALLEGATIONS

       52.     Plaintiff brings the Second, Third, and Fourth Causes of Action, pursuant to

NYLL and Federal Rule of Civil Procedure 23 on behalf of herself and the proposed Class.

       53.     All of the work that Plaintiff and the proposed Class have performed has been

assigned by Defendant, and/or Defendant has been aware of all of the work that Plaintiff and the

proposed Class performed.

       54.     The persons in the Class are so numerous that joinder of all members is

impracticable. Although, the precise number of such persons is unknown, and facts on which the

calculation of that number can be based are presently within the sole control of Defendant.

       55.     Upon information and belief, the size of the Class is at least 50 individuals.

       56.     Common questions of law and fact exist as to the Class that predominate over any

questions only affecting them individually, including without limitation:

               a.     whether Defendant failed to pay proper compensation for all work-hours
                      and violated N.Y. Lab. Law, Articles 6 and 19, and the supporting New
                      York State Department of Labor regulations;

               b.     whether Defendant failed to keep accurate time records for all hours
                      worked by Plaintiff and the Class;



                                               -9-
 Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 10 of 19 PageID #: 10




               c.      whether Defendant failed to furnish Plaintiff and the Class with an
                       accurate statement of, inter alia, wages, hours worked, and rates paid as
                       required by N.Y. Lab. Law § 195;

               d.      the nature and extent of the Class-wide injury and the appropriate measure
                       of damages sustained by Plaintiff and the Class; and

               e.      whether Defendant acted willfully or with reckless disregarding in its
                       failure to pay Plaintiff and the Class.

       57.     Plaintiff, as the “Class Representative,” fairly and adequately protects the interests

of the Class and has no interests antagonistic to the class.         The Class Representative is

represented by attorneys who are experienced and competent in both class litigation and

employment litigation.

       58.     The Class Representative’s claims are typical of those of the Class. The Class

Representative and the other Class members were subjected to Defendant’s policies, practices,

programs, procedures, protocols and plans alleged herein concerning the failure to pay proper

wages and the failure to keep adequate records. The Class Representative’s job duties are typical

of those of the class members.

       59.     Further, the Class Representative and the Class have been equally affected by

Defendant’s failure to pay proper wages. Moreover, members of the Class still employed by

Defendant may be reluctant to raise individual claims for fear of retaliation.

       60.     Defendant has acted or refused to act on grounds generally applicable to the

Class, thereby making appropriate final injunctive relief or corresponding declaratory relief with

respect to the class was a whole.

       61.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation – particularly in the context of wage litigation like the present


                                               - 10 -
 Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 11 of 19 PageID #: 11




action, where individual plaintiffs may lack the financial resources to vigorously prosecute a

lawsuit in federal court against a corporate defendant. The members of the Class have been

damaged and are entitled to recovery as a result of Defendant’s common and uniform policies,

practices, and procedures. Although the relative damages suffered by individual members of the

Class are not de minimis, such damages are small compared to the expense and burden of

individual prosecution of this litigation. In addition, class treatment is superior because it will

obviate the need for unduly duplicative litigation that might result in inconsistent judgments

about Defendant’s practices.

          62.   This action is properly maintainable as a class action under Rule 23 of the Federal

Rules of Civil Procedure.

                                FIRST CAUSE OF ACTION
                              FLSA– Unpaid Overtime Wages
                   (Brought on behalf of Plaintiff and the FLSA Collective)

          63.   Plaintiff incorporates by reference all preceding allegations.

          64.   Defendant has engaged in a widespread pattern and practice of violating the

FLSA, as described in this Collective Action Complaint.

          65.   Plaintiff consented in writing to be a party to this action, pursuant to 29 U.S.C. §

216(b).

          66.   At all relevant times, Plaintiff and other similarly situated current and former

employees were engaged in commerce and/or the production of goods for commerce within the

meaning of 29 U.S.C. §§ 206(a) and 207(a).

          67.   The overtime wage provisions set forth in §§ 201 et seq. of the FLSA apply to

Defendant.


                                                - 11 -
 Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 12 of 19 PageID #: 12




       68.     Defendant is an employer engaged in commerce and/or the production of goods

for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

       69.     At all times relevant, Plaintiff was an employee within the meaning of 29 U.S.C.

§§ 203(e) and 207(a).

       70.     Defendant has failed to pay Plaintiff and other similarly situated current and

former employees all of the overtime wages to which they were entitled under the FLSA.

       71.     Defendant’s violations of the FLSA, as described in this Collective Action

Complaint, have been willful and intentional. Defendant has failed to make a good faith effort to

comply with the FLSA with respect to its compensation of Plaintiff and other similarly situated

current and former employees.

       72.     Because Defendant’s violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.

       73.     As a result of Defendant’s willful violations of the FLSA, Plaintiff and all other

similarly situated employees have suffered damages by being denied overtime wages in

accordance with 29 U.S.C. §§ 201 et seq.

       74.     As a result of the unlawful acts of Defendant, Plaintiff and other similarly situated

current and former employees have been deprived of overtime compensation and other wages in

amounts to be determined at trial, and are entitled to recovery of such amounts, liquidated

damages, prejudgment interest, attorneys’ fees, costs and other compensation pursuant to 29

U.S.C. § 216(b).




                                               - 12 -
 Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 13 of 19 PageID #: 13




                                 SECOND CAUSE OF ACTION
                                NYLL – Unpaid Overtime Wages
                           (Brought on behalf of Plaintiff and the Class)

       75.     Plaintiff incorporates by reference all preceding allegations.

       76.     At all times relevant, Plaintiff and the Class were employees and Defendant was

their employer within the meaning of the NYLL.

       77.     Plaintiff and the Class are covered by the NYLL.

       78.     Defendant failed to keep, make, preserve, maintain and furnish accurate records

of time worked by Plaintiff and the Class.

       79.     Defendant failed to pay Plaintiff and the Class overtime wages to which they are

entitled under the NYLL Article 19 §§ 650 et seq., and the supporting New York State

Department of Labor Regulations.

       80.     Defendant failed to pay Plaintiff and members of the Class overtime at a wage

rate of one and one-half times their regular rate of pay.

       81.     Defendant has a policy and practice of refusing to pay overtime compensation for

all hours worked to Plaintiff and the Class.

       82.     Defendant’s failure to pay overtime compensation to Plaintiff and the Class was

willful and intentional.

       83.     Due to Defendant’s violations of the NYLL, Plaintiff and members of the Class

are entitled to recover from Defendant their unpaid overtime wages, liquidated damages,

reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest.




                                               - 13 -
 Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 14 of 19 PageID #: 14




                               THIRD CAUSE OF ACTION
                            NYLL – Unpaid Non-Overtime Wages
                         (Brought on behalf of Plaintiff and the Class)

       84.     Plaintiff incorporates by reference all preceding allegations.

       85.     At all times relevant, Plaintiff and the Class were employees and Defendant was

their employer within the meaning of the NYLL.

       86.     Plaintiff and the Class are covered by the NYLL.

       87.     Defendant failed to keep, make, preserve, maintain and furnish accurate records

of time worked by Plaintiff and the Class.

       88.     Defendant failed to pay Plaintiff and the Class non-overtime wages to which they

are entitled under the NYLL Article 19 §§ 650 et seq., and the supporting New York State

Department of Labor Regulations, specifically N.Y. Lab. Law § 661(3).

       89.     Defendant has a policy and practice of refusing to pay non-overtime

compensation for all hours worked to Plaintiff and the Class.

       90.     Defendant’s failure to pay non-overtime compensation to Plaintiff and the Class

was willful, within the meaning of N.Y. Lab. Law § 663, and intentional.

       91.     Due to Defendant’s violations of the NYLL, Plaintiff and members of the Class

are entitled to recover from Defendant their unpaid wages, liquidated damages, reasonable

attorneys’ fees, costs, and pre-judgment and post-judgment interest.

                              FOURTH CAUSE OF ACTION
                         NYLL – Failure to Provide Wage Statements
                         (Brought on behalf of Plaintiff and the Class)

       92.     Plaintiff incorporates by reference all preceding allegations.




                                               - 14 -
 Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 15 of 19 PageID #: 15




       93.     Defendant failed to supply Plaintiff and members of the Class with an accurate

statement of wages as required by N.Y. Lab. Law § 195, containing the dates of work covered by

that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; gross wages; hourly rate or rates of pay and overtime rate or

rates of pay if applicable; the number of hours worked, including overtime hours worked if

applicable; deductions; and net wages.

       94.     Due to Defendant’s violations of N.Y. Lab. Law § 195, for each workweek that

Defendant failed to provide a proper wage statement from April 9, 2011 through February 26,

2015, Plaintiff and members of the Class are each entitled to damages of $100 per workweek, or

a total of $2,500 per class member, as provided for by N.Y. Lab. Law § 198, reasonable

attorneys’ fees, costs, and injunctive and declaratory relief.

       95.     Due to Defendant’s violations of N.Y. Lab. Law § 195, for each workweek that

Defendant failed to provide a proper wage statement from February 26, 2015 through the

present, Plaintiff and members of the Class are each entitled to damages of $250 per work day,

or a total of $5,000 per class member, as provided for by N.Y. Lab. Law § 198, reasonable

attorneys’ fees, costs, and injunctive and declaratory relief.

                                     PRAYER FOR RELIEF

               WHEREFORE, Plaintiff, individually and on behalf of all other similarly

situated persons, seeks the following relief:

       A.      That, at the earliest possible time, Plaintiff be allowed to give notice of this collective

action, or that the Court issue such notice, to all members of the proposed FLSA Collective. Such


                                                 - 15 -
 Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 16 of 19 PageID #: 16




notice should inform them that this civil action has been filed, of the nature of the action, and of their

right to join this lawsuit, among other things;

        B.       Unpaid overtime pay, and an additional and equal amount as liquidated damages

pursuant to the FLSA and the supporting United States Department of Labor regulations;

        C.       Certification of this case as a class action pursuant to Rule 23;

        D.       Designation of Plaintiff as the Class Representative, and counsel of record as

Class Counsel;

        E.       Unpaid overtime and liquidated damages pursuant to the NYLL and the

supporting New York State Department of Labor Regulations;

        F.       Unpaid non-overtime wages and liquidated damages pursuant to the NYLL and

the supporting New York State Department of Labor Regulations;

        G.       Statutory damages, as provided for by N.Y. Lab. Law § 198, for Defendant’s

violations of the notice and recordkeeping requirements pursuant to N.Y. Lab. Law § 195;

        H.       Pre-judgment interest and post-judgment interest as provided by law;

        I.       Appropriate equitable and injunctive relief to remedy violations, including but not

necessarily limited to an order enjoining Defendant from continuing its unlawful practices;

        J.       Attorneys’ fees and costs of the action;

        K.       An appropriate service award for Plaintiff’s efforts and service to the proposed

FLSA Collective and Class; and




                                                  - 16 -
 Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 17 of 19 PageID #: 17




      L.     Such other injunctive and equitable relief as this Court shall deem just and proper.


Dated: New York, New York                             Respectfully submitted,
       November 8, 2018




                                                      Michael J. Palitz
                                                      SHAVITZ LAW GROUP, P.A.
                                                      830 3rd Avenue, 5th Floor
                                                      New York, New York 10022
                                                      Telephone:     (800) 616-4000
                                                      Facsimile:     (561) 447-8831
                                                      mpalitz@shavitzlaw.com

                                                      Gregg I. Shavitz*
                                                      Logan Pardell*
                                                      SHAVITZ LAW GROUP, P.A.
                                                      981 Yamato Road, Suite 285
                                                      Boca Raton, Florida 33431
                                                      Telephone:     (561) 447-8888
                                                      Facsimile:     (561) 447-8831
                                                      gshavitz@shavitzlaw.com
                                                      lpardell@shavitzlaw.com

                                                      Troy L. Kessler
                                                      Garrett Kaske
                                                      SHULMAN KESSLER LLP
                                                      534 Broadhollow Road, Suite 275
                                                      Melville, NY 11747
                                                      Telephone:    (631) 499-9100
                                                      Facsimile:    (631) 499-9120
                                                      tkessler@shulmankessler.com
                                                      gkaske@shulmankessler.com

                                                      Attorneys for Plaintiff and the proposed
                                                      FLSA Collective


      *to apply for admission pro hac vice


                                             - 17 -
Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 18 of 19 PageID #: 18




                     EXHIBIT A
DocuSign Envelope ID: 38BAD9B5-33F8-4913-9779-13CE96438586
              Case 2:18-cv-06360-AKT Document 1 Filed 11/08/18 Page 19 of 19 PageID #: 19




                                                  CONSENT TO JOIN FORM

                     1.     I consent to be a party plaintiff in a lawsuit against Defendant(s), Lane Bryant,
             and/or related entities and individuals in order to seek redress for violations of the Fair Labor
             Standards Act, pursuant to 29 U.S.C. § 216(b).

                     2.     I hereby designate the Shavitz Law Group, P.A. to represent me in bringing such
             claim, and to make decisions on my behalf concerning the litigation and settlement. I agree to be
             bound by any adjudication of this action by the Court, whether it is favorable or unfavorable.

                     3.      I also consent to join any other related action against Defendant(s) or other
             potentially responsible parties to assert my claim and for this Consent Form to be filed in any
             such action.



             Signature

             

             Print Name
